DETAILED ACTION


The Amendment filed 1/29/2021 in response to the Office Action of 11/19/2019 is acknowledged and has been entered.  The Election of species filed 1/29/2021 in response to the Restriction Office Action of 1/29/2021  is acknowledged and has been entered. Species a: subject is not in AKI, suffered a has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery; at risk of a future acute kidney injury within 7 days after an acute medical event (option I of claim 128), wherein the subject has coronary artery disease (species b). After further consideration the requirement for species b is withdrawn. Claims 125-126,129-130 are withdrawn as drawn to a non-elected species a. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 109, 111-117, 119-131 are pending. Claim 131 is newly added. Claims 110 and 118 have been cancelled.  Claims 109, 112,115-116, 119-121, 13, 129-130  have been amended.  Claims 109, 111-117, 119-124, 127-129, 131 are examined in view of the elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 115-117 and 122  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 115 recites “wherein the subject is at risk of a future RIFLE stage I [..].  The scope of the claim is vague as the base claim recites treating a subject in the preamble and it is not cleat as to whether the selected subject (preamble) is at risk of a future RIFLE stage I or the determined subject (step b) is at risk of a future RIFLE stage I [..].  Further, it is not clear as to whether treatment is based on a determined known risk a priori or determined risk based the marker level.   Therefore, it is not clear as to what method/subjects applicant intends as within the metes and bounds of the invention.   Appropriate correction is needed. 
Claim 116 recites wherein the subject is at increased likelihood of a future acute kidney injury within 48 hours of the time the urine sample is obtained.   The  base claim does not even recite obtaining a sample.  The scope of the claim is vague as the base claim recites treating a subject in the preamble and it is not cleat as to whether the selected subject (preamble) is at increased likelihood of a future acute kidney injury within 48 hours of the time the urine sample is obtained or the determined subject (step b) is at increased likelihood of a future acute kidney injury within 48 hours of the time the urine sample was obtained and an elevated biomarker level is determined.   Further, it is not clear as to whether treatment is based on a determined known risk a priori or determined risk based the marker level, absent any limitation  on likelihood. Therefore, it 
Claim 117 recites wherein the subject is at increased likelihood of a future acute kidney injury within 48 hours of the time the urine sample is obtained.   The scope of the claim is vague as the base claim recites treating a subject in the preamble and it is not cleat as to whether the selected subject (preamble) is at increased likelihood of a future acute kidney injury within 24 hours of the time the urine sample is obtained or the determined subject (step b) is at increased likelihood of a future acute kidney injury within 48 hours of the time the urine sample was obtained and an elevated biomarker level is determined.   Further, it is not clear as to whether treatment is based on a determined known risk a priori or determined risk based the marker level, absent any limitation  on likelihood. Therefore, it is not clear as to what method/subjects applicant intends as within the metes and bounds of the invention.   Appropriate correction is needed. 
Claim 122 recites “wherein the subject is at risk for prerenal,intrinsic renal or postrenal ARF.  The scope of the claim is vague as the base claim recites treating a subject in the preamble and it is not cleat as to whether the selected subject (preamble) is at risk for prerenal,intrinsic renal or postrenal ARF or the determined subject (step b) is at risk for prerenal,intrinsic renal or postrenal ARF [..].  Further, it is not clear as to whether treatment is based on a determined known risk a priori or determined risk based the marker level.   Therefore, it is not clear as to what method/subjects applicant intends as within the metes and bounds of the invention.   Appropriate correction is needed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 109, 111-117, 119-128, 131  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 109 has been amended to recite a method of treating a subject comprising: (a) a urine [[the]] sample obtained from the subject; (b) determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample; and (c) treating the subject, wherein the treatment comprises initiating renal replacement therapy, ceasing administration of compounds to the subject that are known to be damaging to the kidney,[..]  wherein  the subject has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery; (elected species, claim 128)  wherein the assay result comprises a measured concentration of insulin-like growth factor-binding protein 7 and is a composite of a plurality of assay results (claims 111-112), (b) determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample prior to treating the subject and c. treating [..]. .  Newly added claim 131 recites “wherein the urine sample is obtained within 7 days after an acute medical event which predisposes the subject for developing the acute kidney injury” 
When evaluating the instant claims in view of the elected species, adequate written description could not be found in the instant specification.   While the specification discloses a hypothetical example with subjects undergoing cardiac surgery (example 2), example 2 lacks embodiments that include subjects in the study enrolled within 7 days of an acute cardiovascular and/or respiratory compromise as for example coronary artery bypass as elected. In fact the study of example 2 excludes patients enrolled within 7 days of cardiac surgery that involves a therapeutic intervention.  
 Neither the claims nor the specification have indicated a reference above which an elevated level of  Insulin-like growth factor-binding protein 7 allows for determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample wherein  the subject has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery; (elected species, claim 128)  wherein the assay result comprises a measured concentration of insulin-like (b) determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample prior to treating the subject.  
 Furthermore, the specification has offered no guidance as to what assay result distinguishes a likelihood that a subject that has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery subject is at risk of a future acute renal injury from a likelihood that a subject is not at risk for a future acute renal injury. It should be noted that Insulin-like growth factor-binding protein 7 are exogenous proteins found in all humans, and therefore, at least one biological fluid would be expected to have some detectable amount Insulin-like growth factor-binding protein 7. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 115-117 and 122 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to an a law of nature and abstract idea. 
Specifically, claims 115-117 and 122 dependent on claim 109, is directed the naturally occurring correlation between a level of a biomarker in a urine in response to risk for acute renal failure (injury). 
Also, the claim is directed to an abstract idea, because the steps of determining risk reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference 
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. or target data in Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
Claim interpretation. Claims 115-117 and 122 encompass a method of treating a subject known to be at risk for future acute renal injury independent from the biomarker level, see also the rejections under 112b.  
Therefore, while the base claim recites a specific treatment, the step is not performed in response to the judicial exception i.e. the detected level; this step does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient  
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application.  In this case, generating a result and determining risk of a disease based on a comparison, without more, is a judicial exception and not a practical application thereof.  While claim 129 and 130 recite a 
The claims do not include a particular machine or transformation to implement the judicial exception.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In particular, the step of determining Insulin-like growth factor-binding protein 7 in urine is recited at a high level of generality and is not limited, for example, to a specific testing technique.  Furthermore, it was routine and conventional to  detect of Insulin-like growth factor-binding protein 7 in a sample as for example urine obtained from a diabetes, heart failure subjects and contacting the sample  with binding agents as for example antibodies using instruments i.e. ELISA see WO 2008089994 (abstract page 10 lines 3-13; page 15 lines 1-11; page 44;page 19 lines 27-33); US20030186308 [ 
Appending conventional steps to a natural principle does not make the claims patent eligible.  
The claims as a whole fail to recite something significantly different than the judicial exception. See also the USPTO’s “2014 Interim Guidance on Patent Subject Matter Eligibility” dated December 16, 2014 (79 FR 74618), available at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf” (hereafter, “Guidance”).  
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use oron sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:


Claim 131 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Wienhues-Thelen et al  (WO2008/089994, IDS Reference) as evidenced by the instant specification or Ronco et al (of record) Wienhues-Thelen et al or  in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wienhues-Thelen et al  (WO2008/089994, IDS Reference) as evidenced by the instant specification in view of Ronco et al.  
Claim 131 is drawn to a method of testing subject at risk of developing a future acute kidney injury comprising- performing an assay to detect the level of insulin-like growth factor-binding protein 7 in a urine sample obtained from the subject, 
wherein the urine sample is obtained within 7 days after an acute medical event which predisposes the subject for developing the acute kidney injury or within 7 days after exposure to an agent that predisposes the subject for developing the acute kidney injury.
Claim interpretation
In one interpretation an acute medical event is interpreted as a worsening cardiac function, absent a definition in the specification.  
Wienhues-Thelen et al  teach throughout the patent and especially on page 22,  a method comprising: (a) obtaining a  sample  from a subject at risk of a future acute renal injury as for example a subject having heart failure; and (b) measuring the concentration of  insulin-like growth factor-binding protein 7 (IGFBP-7) in the sample, wherein an increase in the level is an  indicator for an increase risk for disease progression i.e. worsening cardiac function.   Wienhues-Thelen et al  teach the sample can be urine (page 10, second paragraph).  Wienhues-Thelen et al  teach measuring IGFBP-7 with specific binding agents i.e. antibodies binding IGFBP-7 (pages 15-16). 
Wienhues-Thelen et al  teach heart failure is primarily a condition of the elderly and requires hospitalization, which reads on obtaining a urine sample at least at day 1 and subsequent days , as urinary IGFBP-7 is a marker for monitoring  disease progression. Subjects with acute heart failure are predisposed for developing the acute kidney injury as evidenced by the instant specification ((tables on pages 2-3, see also instant claim 22) as well as evidenced by Ronco et al i.e. a rapid worsening of cardiac function in acute heart failure or acutely decompensated chronic heart failure leads to acute kidney injury (Fig.1).  
Alternatively, It would have been prima facie obvious, at the time the invention was made, to perform the IGFBP-7  as taught in  Wienhues-Thelen et al  in the subjects of in  Wienhues-Thelen et al   presenting with acute worsening cardiac function wherein urine sample is obtained within 7 days after the diagnosis of worsenoing of acute heart failure, because IGFBP-7  is a marker of disease progression that can aid in assessing and selecting an appropriate treatment regimen as taught in Wienhues-Thelen et al.  (page 7, lines 19-22) and because worsening cardiac function 

Claims 109, 111-117, 119-124, 127, 129 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Wienhues-Thelen et al  and  Ronco et al. (J Am Coll Cardiol, 2008 52:1527-1539) in view of Stanton et al. (US 6,709,855). 
It is noted that Insulin-like growth factor-binding protein 7 is also known as Prostacyclin-stimulating factor see https://www.uniprot.org/uniprot/Q16270

Wienhues-Thelen et al  and Ronco et al are relied upon as in the 103 rejection above. 
In addition, Wienhues-Thelen et al  further teach assaying other markers and combining the assay results mathematically to obtain a combined value that can be correlated to diagnosis (page 24 first paragraph) (instant claim 113).  
Ronco et al further teach the development of AKI in heart failure patients for example an increase in serum creatinine to from 1.5 mg/dl to 2mg/dl with diuretic therapy may require modification or stopping the diuretic (page 1533 left second paragraph) (instant claims 109, 120-121). Such subjects satisfy the RIFLE R or I as defined by the instant specification (page 5) as 1.5 mg/dl or  2mg/dl creatinine represents about 1.5 or 2 fold increase over the upper range in what is considered .  Ronco et al.  further teach that if AKI is severe continuous renal replacements that minimize cardiovascular instability are needed (page 1533 left 3rd paragraph) (instant claim 119).   
The subjects of Wienhues-Thelen et al  and Ronco at risk for acute renal failure are therefore not in acute renal failure (instant claim 123) and thus are in RIFLE 0 (instant claim 124).   
Wienhues-Thelen et al  and Ronco are silent regarding (b) determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample;
Stanton et al. teach throughout the patent and especially in abstract, a method for treatment comprising detecting a marker as for example “prostacyclin-stimulating factor”  (col 16 lines 25-67;col 17 lines 1-67) that is differentially expressed subjects suffering and at risk for developing a disease relative to healthy subjects or to stage in the disease (col 12, lines 26-34) which reads on a predetermined threshold level; wherein the disease is for example cardiac i.e. acute heart failure , inflammatory  or kidney i.e acute renal failure  (col 6-7), wherein the biomarker is a gene product (col 11; col 16 lines 35-53).  Stanton et al. teach antibody based methods for generating an assay results indicative of the antibody/antigen binding as detected by ELISA, RIA (col 78 lines 17-67; col 79 lines 1-36) (instant claim 111) (b) determining that the subject is at risk of a future acute kidney injury based on the level of insulin-like growth factor-binding protein 7 in the sample; and treating the subject to alleviate an adverse effect or 
It would have been prima facie obvious, at the time the invention was made, to determine subjects of Wienhues-Thelen et al  and Ronco that are at risk of a future acute kidney injury based on the elevated level of insulin-like growth factor-binding protein 7 as compared to a predetermined threshold,  because insulin-like growth factor-binding protein 7 is associated with both acute heart failure and risk for acute renal failure as taught in Stanton et al.  and it would have been with expectation of success to one ordinary skilled that a higher level of insulin-like growth factor-binding protein 7  in urine would be shown in those subjects compared to a pre-determined threshold that of the healthy controls since this marker has been known associated with worsening cardiac function as taught in Wienhues-Thelen et al and Stanton et al.  leading to ARF as taught in as taught in Ronco as well as associated with risk for ARF as taught in  Stanton et al. and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects at risk for future ARF. 
One would be motivated to monitor such patients for future acute failure for 24 or 48h (instant claims 116-117) since ARF (aka AKI) is defined as an abrupt reduction in kidney function within 48 hours as indicated by the instant specification [0004].  Providing appropriate treatment to subject with worsening cardiac function at increased likelihood of a future acute failure for example subjects as taught in Ronco et al, would 

Claims 109, 111-117, 119-124, 127-129 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Wienhues-Thelen et al,  Ronco et al and  Stanton et al.  in view of Hix et al  (Crit Care Med 2006;Vol 34,NO:2, pages 2979-2983, this rejection is made in view of the elected species a) 
Wienhues-Thelen et al,  Ronco et al and  Stanton et al.  are relied upon as in the 103 rejection above. 
Wienhues-Thelen et al,  Ronco et al and  Stanton et al.  are silent regarding the subjects having worsening cardiac has undergone surgery or surgery with coronary artery bypass.    
It would have been prima facie obvious, at the time the invention was made, to select a subject with worsening cardiac function and in acute cardiovascular distress that requires surgery for risk stratification for future AKI in the method of Wienhues-Thelen et al,  Ronco et al and  Stanton et al.  One would be motivated to do so, to provide off-pump bypass surgery that is associated with a lower risk for developing AKI and mortality in subject at high risk for acute renal injury because HIx et al
It would have been with expectation of success to one ordinary skilled that a higher level of insulin-like growth factor-binding protein 7  in urine would be shown in those subjects compared to a pre-determined threshold since this marker has been known associated with worsening cardiac, renal and inflammatory  function and risk for ARF and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects undergoing surgery at risk for future ARF. as HIx et a suggest  that inflammation, ischemic insult may increase the likelihood of  renal injury on exposure to cardiopulmonary bypass in certain patients (page 2982 right column). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 109, 111-117, 119-124, 127-129, 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of USPAT 10,830,773 previously copending Application No. 13/517,244 .  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for evaluating the the same marker to evaluate kidney injury in a biological fluid/urine in a subject at risk for future acute renal injury i.e. sepsis and thus are not patentably distinct. As the instant claims recite “comprising” they encompass the additional the marker of 10,830,773.  Subjects undergoing cardiac surgery are recited in both 10,830,773 (claim 6) and instant claims. 

Claims 109, 111-117, 119-124, 127-129, 131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11,14-16,18-19,21 of copending Application No. 15/641,203, allowed issue fee not paid, referred as ‘203   Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for evaluating the renal status in a subject, comprising performing assays to detect the same marker to evaluate kidney injury in a biological fluid/urine in a subject at risk for future acute renal injury i.e. sepsis and thus are not patentably distinct. As the instant claims recite “comprising” they encompass the additional the markers of ‘203    Subjects undergoing cardiac surgery are recited in both ‘203  (claim 16) and instant claims. 
Claims 109, 111-117, 119-124, 127, 129, 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USPAT 10,935,548 previously copending Application No. 14/363,724. .  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for evaluating the renal status in a subject, comprising performing assays to detect the same marker to evaluate kidney injury in a biological fluid/urine in a subject at risk for future acute renal injury and thus are not 10,935,548 
Claim 128 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USPAT 10,935,548 previously copending Application No. 13/517,244 in view of Stanton et al. and Hix et al  
10,935,548 does not clam the subject has undergone cardiac surgery 
Stanton et al. and His et al. are relied upon as in the 103 rejection above. 
It would have been prima facie obvious, at the time the invention was made, to have motivated 10,935,548 to additionally select  a subject has undergone cardiac surgery as the subject at risk for future AKI and perform a risk stratification method based on  urinary IGFBP-7 as compared to a threshold as  IGFBP-7 is associated with risk for AKI in both sepsis and worsening  cardiac function as taught in Stanton and because both surgery are known risk factors for AKI as taught in Hix et al.  One would be motivated to do so to mitigate mortality in selected patients.  
Claims 109, 111-117, 119-124, 127-129, 131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/611456.
.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for evaluating the renal status in a subject, comprising performing assays to detect the same marker
Claim 128 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of USPAT 16/611456 in view of Stanton et al. and Hix et al  
16/611456 does not clam the subject has undergone cardiac surgery 
Stanton et al. and His et al. are relied upon as in the 103 rejection above. 
It would have been prima facie obvious, at the time the invention was made, to have motivated 16/611456 to additionally select  a subject that has undergone cardiac surgery as the subject at risk for future AKI i.e. renal stress and perform a risk stratification method based on  urinary IGFBP-7 as compared to a threshold as  IGFBP-7 is associated with renal stress in worsening  cardiac function as taught in Stanton and because both surgery is  known risk factors for AKI which causes renal stress, as taught in Hix et al.  One would be motivated to do so to mitigate mortality and stress in selected patients.  
Response to Applicant arguments
Applicant arguments have been considered but are moot in view of new grounds for rejection.  Applicant arguments regarding treatment have been adressed in the rejection above.  Regarding the Applicant the rejection on the ground of nonstatutory double patenting, no arguments were presented and the rejection is maintained for the reasons of record. 
Conclusion
All other objections and rejections recited in the Office Action of 11/19/2019 are withdrawn in view of Applicant’s amendments and/or arguments.

No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641